Filed 7/26/22 In re K.B. CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----




    In re K.B., a Person Coming Under the Juvenile Court                                       C094822
    Law.

    BUTTE COUNTY DEPARTMENT OF                                                    (Super. Ct. No. 20DP00204)
    EMPLOYMENT AND SOCIAL SERVICES,

                     Plaintiff and Respondent,

             v.

    P.O.,

                     Defendant and Appellant.




            P.O., mother (mother) of the minor K.B. (K.B. or minor) appeals from the juvenile
court’s order to continue reunification services following a contested six-month review
hearing (Welf. & Inst. Code, § 366.21, subd. (e)).1 She contends there was not



1    Further undesignated statutory references are to the Welfare and Institutions Code.

                                                             1
substantial evidence to support a finding that reasonable services had been provided by
the Butte County Department of Employment and Social Services, Children’s Services
Division (Department) during the six-month review period, with the exception of a period
of two months. She further contends that even if the juvenile court’s determination was
correct, the court did not correctly calculate the amount of time mother should have for
the following review period. We shall affirm the order.
                                     BACKGROUND
A. Initial Dependency Proceedings
       Minor was born in 2006 during the marriage of mother and father, J.B. (father).
The parents divorced when minor was approximately seven years old. Father was
granted sole legal and physical custody over minor in family law court based on
allegations that mother physically and emotionally abused minor. The family law court
also ordered a restraining order against mother, protecting the minor and father. It is in
effect until February 2025 but allows for visitation between mother and the minor.
       On August 26, 2020, the Department received a referral concerning the minor’s
allegations of emotional and sexual abuse perpetrated by father. A second referral
followed when the minor was placed on a psychiatric hold.
       The minor reported to the responding social worker that she used to live with
mother until the year prior when her mother physically abused her, so she went to live
with father. The minor declined to discuss the nature of the physical abuse. Mother told
the social worker that the minor claimed that she picked minor up by the hair and threw
her out of the house, but mother claimed she grabbed the minor’s wrist and made her go
outside.
       On September 4, 2020, the Department filed a petition pursuant to section 300,
subdivisions (c) and (g) alleging that the minor disclosed that father physically, sexually,
and emotionally abused her and mother previously physically abused her; the minor has
mental health diagnoses, often runs away from home, does not consistently engage in

                                              2
mental health treatment, and refuses to return to father’s care; and mother is unable to
care for the minor because there is an active restraining order preventing her from having
the minor in her care. On September 8, 2020, the juvenile court held the detention
hearing and ordered the minor detained from both parents.
B. Jurisdiction and Disposition
       On October 7, 2020, mother and father submitted on an amended petition, and the
juvenile court sustained the petition.
       On November 2, 2020, the Department filed the disposition report recommending
that the minor be removed from her parents’ care, declared a dependent, and that
reunification services be offered to mother and father. According to the report, the minor
suffered from significant mental health issues and risk of self-harm, as well as sexual
exploitation. The disposition report outlined several objectives for mother, including
complying with court orders, maintaining appropriate visitation, and participating in
counseling and education services. According to the case plan, “[a]fter the successful
completion of the eight group sessions [of parent engagement counseling], the parent will
participate in a Resource Meeting, at which time a recommendation may be made for the
client to participate in other services such as nurturing parenting, intensive group
counseling, or treatment focused counseling.” Additionally, the case plan stated that
“[p]arents who do not successfully complete Parent Engagement Counseling may be
required to repeat the service.”
       On November 19, 2020, the juvenile court held the dispositional hearing, removed
the minor from parents’ custody, and ordered the case plan recommended by the
Department. The court also ordered the Department to look into services that could be
provided to mother in Redding where she resides.
C. Six-month Review Hearing
       On May 4, 2021, the Department filed a status review report recommending that
reunification services continue to be offered to the parents and that the minor be placed in

                                              3
out-of-home care. According to the report, mother had been referred several times to
virtual parent education classes but did not engage in these services, reporting that she
preferred to “engage in services that were more helpful and locally available.” The report
indicated that the minor had “a few in-person visits with her mother through Children
Hope Foster Family agency as well as infrequent phone calls.” At a child and family
team (CFT) meeting on January 29, 2021, the minor expressed that she did not think
visits with mother would be beneficial to her at the time. The social worker indicated
that she cannot force the minor to attend visits with mother. The minor’s clinician said
that a visit with a counselor would not work well and recommended against visits.
       Mother was not invited to a CFT meeting on March 5, 2021, because the social
worker indicated that the minor still did not want visits with mother. The Department
social worker asked the foster family agency social worker if they could facilitate
counseling between mother and the minor. The agency social worker indicated they
could not, but she could help locate an agency to facilitate such counseling. The
Department social worker said that “they aren’t there yet anyway.” Mother was invited
to a virtual CFT meeting on April 21, 2021, the day before the meeting; she agreed to
attend but did not do so.
       Mother had a few in-person visits and phone calls with the minor during the
review period. The minor refused to speak with mother after an argument with her on
March 24, 2021. The Department recommended that the minor remain in her placement
and that the parents continue to receive family reunification services.
       At the contested six-month review hearing on August 3, 2021, social worker
Shameka Harrison testified that she was assigned to the family’s case in early April. She
testified that prior to her assignment to the case, a virtual parenting class, parent
engagement counseling, was offered to mother. This program was only available online
at that time. Harrison testified that mother did not participate in parent engagement
counseling. Harrison also testified that she provided mother with alternative in-person

                                               4
counseling services closer to her residence in July 2021. Harrison testified that she did
not provide any services to mother from April until the referral in July because she “was
still getting familiar with the case and [she] wasn’t sure what the family needed , and [she
knew that mother] had been offered services previously [but] she had declined those
services.” Harrison testified that mother had not had any visits with the minor since she
was assigned to the case in April 2021 because the minor declined to have in-person,
virtual, or telephonic contact with her mother. She explained that the minor was in
counseling to help address the barriers in her relationship with mother, but her counselor
would not facilitate contact between the two of them. Harrison explained that she
continued to encourage the minor to consider visiting with her mother but that she refuses
any contact because she “indicated that her mother was emotionally and physically
abusive to her.”
       Mother testified that she was not aware that she could participate in parent
engagement counseling virtually. She also indicated that she “did try to do a conference
call with a bunch of parents, [but] . . . felt it was not productive.” She explained that she
“got part of the way through the program” but did not complete it. Mother also claimed
that she had not seen or spoken with the minor since approximately December 2020.
       After testimony concluded, counsel for mother argued that the Department failed
to provide reasonable services for four months from April through July 2021. Counsel
for the Department initially argued that the juvenile court should find that reasonable
services were provided to mother. Later in the hearing, counsel conceded: “I’m
concerned by the lack of contact following the review. The problem is that the status
review report was filed with this court on May 5th. So, you know, I think what happened
was that we didn’t follow-up after the status review report was filed. So I think for May,
June, and July to have a finding that we should provide additional services to the mother
or an attempt to provide additional services to the mother would not be inappropriate.”



                                              5
       The juvenile court followed the Department’s recommendation to continue
reunification services for the parents, and the court found that mother was not provided
with reasonable services for a two-month period in May and June of that year. The court
advised that mother should be encouraged to cooperate with the Department and that she
should bring any perceived issues with services to the court’s attention. The court
expressed concern about mother’s refusal to participate in the parent education classes
because she felt that they did not apply to her. The court advised that any perceived
issues regarding reunification services should be timely addressed with the court, and
“not just a unilateral decision made by a parent that it doesn’t apply to them.” The court
scheduled the 12-month review for November 17, 2021, which the court advised included
additional time in light of the finding of unreasonable services for a two-month period.
       Mother filed a timely notice of appeal.
                                      DISCUSSION
                                              I
                               Reasonable Services Finding
       Mother contends the juvenile court’s finding that the Department provided her
with reasonable reunification services except for the months of May and June 2021 is not
supported by substantial evidence. She contends she was not provided reasonable
services during the entirety of the six-month reporting period, specifically citing lack of
services in the Redding area, where she resides, and lack of visitation. We disagree.
       A parent is entitled to family reunification services, unless the juvenile court finds
by clear and convincing evidence that providing such services would not be appropriate
under a number of exceptions, none of which the court found to apply in this case. (See
§ 361.5, subds. (a)(1), (b), & (e).) “To promote reunification, visitation must be as
frequent as possible, consistent with the well-being of the child.” (Tracy J. v. Superior
Court (2012) 202 Cal.App.4th 1415, 1426.)



                                              6
        When the juvenile court orders reunification services, the child welfare agency
must tailor those services to the needs of the family and design them to alleviate the
circumstances that gave rise to the child becoming a dependent of the court. (In re
Taylor J. (2014) 223 Cal.App.4th 1446, 1451.) The child welfare agency “must make a
good faith effort to develop and implement a family reunification plan. [Citation.]
‘[T]he record should show that the supervising agency identified the problems leading to
the loss of custody, offered services designed to remedy those problems, maintained
reasonable contact with the parents during the course of the service plan, and made
reasonable efforts to assist the parents in areas where compliance proved difficult . . . .’
[Citation.]” (Amanda H. v. Superior Court (2008) 166 Cal.App.4th 1340, 1345
(Amanda H.); see In re K.C. (2012) 212 Cal.App.4th 323, 329-330.) The agency must
attempt to provide reasonable reunification services even if it is difficult to do so or the
prospects of reunification are low at the time the court orders the services. (In re Taylor
J., at p. 1451; see In re Alvin R. (2003) 108 Cal.App.4th 962, 973 [“Some effort must be
made to overcome obstacles to the provision of reunification services.”].) The agency’s
efforts to provide reunification services do not have to be perfect, but they must be
reasonable given the circumstances of the case. (In re T.G. (2010) 188 Cal.App.4th 687,
697.)
        We review the trial court’s reasonable services findings for substantial evidence.
(Amanda H., supra, 166 Cal.App.4th at p. 1346; In re T.G., supra, 188 Cal.App.4th at
p. 697.) “The standard is not whether the services provided were the best that might be
provided in an ideal world, but whether the services were reasonable under the
circumstances.” (In re Misako R. (1991) 2 Cal.App.4th 538, 547.) “We must indulge in
all legitimate and reasonable inferences to uphold the verdict. If there is substantial
evidence supporting the judgment, our duty ends and the judgment must not be
disturbed.” (Id. at p. 545.)



                                              7
       Here, the juvenile court found that mother was not provided with reasonable
services for a period of two months, May and June 2021, and ordered her 12-month
review period extended by two months. Otherwise, the court found mother was provided
reasonable services. According to mother’s case plan, “[a]fter the successful completion
of the eight group sessions [of parent engagement counseling], the parent will participate
in a Resource Meeting, at which time a recommendation may be made for the client to
participate in other services such as nurturing parenting, intensive group counseling, or
treatment focused counseling.” Additionally, the case plan stated that “[p]arents who do
not successfully complete Parent Engagement Counseling may be required to repeat the
service.” Despite the parent engagement counseling services being the required first step
in the case plan, mother failed to successfully complete this service, which was only
offered on a virtual basis during that time period. At the hearing, mother testified that she
was not aware that she could participate in parent engagement counseling virtually.
Notwithstanding her claims, mother acknowledged that she had participated in a virtual
program on one occasion but felt it was not productive. Mother further explained that she
started but did not complete the program.
       Mother argues that the Department should have identified her “desire for local
services as an obstacle, located services in Redding or at least Shasta County, and
referred her to them without delay.” In support of her argument, mother contends that the
Department was ordered to look into what additional services could be provided in the
Redding area. But she does not explain why the virtual parent engagement counseling
program was inadequate, other than the fact that she felt she could not relate to the other
parents in the program. The juvenile court expressed concern about mother’s refusal to
participate in the virtual parent education classes and her overall tone and attitude during
the hearing. The court advised that any issues regarding reunification services should be
timely raised with the court, and “not just a unilateral decision made by a parent that it
doesn’t apply to them.” As a result of these services being available to mother on a

                                              8
virtual basis and only available virtually during the relevant time period, the juvenile
court properly determined that the parent education classes were reasonably provided to
mother.
       Mother further contends that the Department “did not provide reasonable services
to facilitate visitation between mother and minor because it made minimal efforts to
resolve the lack of visits between mother and minor.” She cites the fact that mother did
not have any visits with minor following an argument with minor on March 24, 2021.
Mother had a few in-person visits and phone calls with the minor during the review
period prior to the March argument.
       The Department responded to the minor’s refusal to visit with mother by
scheduling CFT meetings, with and without mother. At the CFT meeting on January 29,
2021, the minor expressed that she did not think visits with mother would be beneficial to
her at the time. The minor’s clinician recommended against visits. Mother was invited
to a virtual CFT meeting on April 21, 2021, the day before the meeting. Despite the late
notice, mother agreed to attend but did not do so. Harrison testified that the minor was in
counseling to help address the barriers in her relationship with mother, but her counselor
would not facilitate contact between the two of them. Harrison also testified that she
continued to encourage the minor to consider visiting with her mother but that the minor
refused any contact because “her mother was emotionally and physically abusive to her.”
       Despite the juvenile court’s finding of inadequate services during two months of
the review period, the reason in-person visits ceased during the last few months leading
up to the six-month review hearing was primarily the result of the minor’s refusal to visit
in person after an argument with mother. While mother indicated in her testimony that
“she had not been able to visit or speak to minor since approximately December 2020”
and pointed to this claim as a fact in her briefing, that claim is not supported by the
record. As we have discussed, mother attended at least one CFT meeting with the minor
on January 29, 2021, and mother argued with the minor during a conversation between

                                              9
them on March 24, 2021. Further, mother did not request any enforcement of, or changes
to, the visitation order. She asserts that the minor’s refusal to visit was due to parental
alienation and contends that the minor should have specifically participated in a parental
alienation program, but she did not raise this request in the juvenile court or with the
Department.
       “When a child refuses visitation, it is the parent’s burden to request a specific type
of enforcement, or a specific change to the visitation order. Absent a request, it is not the
court’s burden to sua sponte come up with a solution to the intractable problem of a
child’s steadfast refusal to visit a parent. . . . Those sorts of changes are better handled, in
the first instance, through communication with [the child welfare agency], and, as
needed, through motions to modify the visitation order.” (In re Sofia M. (2018)
24 Cal.App.5th 1038, 1046.) Sofia M. placed the onus on the parent to bring the child’s
refusals to the court’s attention, at which point the court must make “reasonable efforts”
to secure visitation. (Id. at pp. 1046-1047.) We agree with Sofia M.’s approach. Here,
mother did not request a parent alienation program nor any other specific type of
enforcement or modification to the visitation order. Accordingly, we conclude the
Department made a good faith effort to develop and implement the reunification plan and
assist mother and the minor with visitation during the remaining four months of the
review period. (See Amanda H., supra, 166 Cal.App.4th at p. 1345.)
                                               II
                               12-month Review Hearing Date
       Mother contends that “[e]ven if the juvenile court’s determination was correct that
mother did not receive reasonable services for a period of two months during the initial
review period, the court did not correctly calculate the amount of time mother should
have for the following review period.” She asserts that the court miscalculated the
hearing date as November 17, 2021, when the date should have been set for December 7,
2021. The Department contends that mother’s claim that the date of the 12-month review

                                              10
hearing was miscalculated is now moot because the hearing was subsequently continued
to December 1, 2021. We agree. Because we cannot provide any effective relief if we
found reversible error, the issue is rendered moot. (In re N.S. (2016) 245 Cal. App.4th
53, 60.)
                                     DISPOSITION
       The juvenile court’s order is affirmed.



                                                  /s/
                                                 HOCH, J.



We concur:



 /s/
HULL, Acting P. J.



 /s/
EARL, J.




                                            11